Citation Nr: 0026503	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  98-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an organic mood 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for an organic mood 
disorder.  A notice of disagreement (NOD) was received in 
January 1998, the RO issued a statement of the case (SOC) in 
January 1998, and a substantive appeal (SA) was received in 
August 1998.  


FINDING OF FACT

The claims file includes a medical diagnosis of an organic 
mood disorder, competent evidence of inservice incurrence, 
and medical evidence of a nexus between the organic mood 
disorder and the veteran's military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an organic mood disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The claims file includes medical records which show a current 
diagnosis of an acquired psychiatric disorder.  In this 
regard, a February 2000 medical report lists a diagnosis of a 
cognitive disorder.  A February 1999 hospital record lists 
Axis  diagnoses of mood disorder secondary to head injury, 
personality change secondary to head injury and impulse 
control disorder.  The Caluza requirement of a medical 
diagnosis of current disability has therefore clearly been 
met.  Further, the veteran's assertions regarding an 
inservice injury are accepted as true for well-grounded 
purposes.  In fact, January 1984 service medical records 
appear to document a parachute accident which resulted (among 
other things) in post concussion syndrome.  The remaining 
question in the well-grounded analysis is whether there is 
medical evidence of a link or nexus between a current chronic 
acquired psychiatric disorder and the inservice injury.  

The post-service medical records begin with a November 1984 
VA general medical examination report, which includes a 
diagnosis of a status post head injury.  Subsequent medical 
records date from February 1995 to July 1999, and consist 
primarily of VA psychiatric records, including clinical 
records, consultation reports, discharge summaries, brain 
scans, and a December 1998 psychiatric examination.   

Of particular importance is a December 1998 addendum to the 
December 1998 VA clinical summary, which states the 
following: 

The [veteran] sustained a mild head injury 
associated with the parachute accident.  There was 
a post-concussion state which would be anticipated 
to be self-limited and have no remaining sequelae.  
[The claims] file suggests this. 

I believe, however, that the anxiety of returning 
to active duty was a significant trigger in the 
development of the [veteran's] organic mood 
disorder.  This accounts for only a portion of the 
veteran's overall psychiatric illness - personality 
disorder, as stated, is an inborn psychiatric 
impairment and is not associated with military 
service.  It would be difficult to assign a 
[percentage] of responsibility to the stressor of 
one parachute incident, but I would suggest the 
percentage as less that 50 [percent]. 

After a review of the record, the Board finds that evidence 
is sufficient to well ground the veteran's claim for 
entitlement to service connection for an organic mood 
disorder.  While certainly not clear, the above-referenced 
December 1998 VA medical opinion suggests that at least some 
portion of the veteran's current psychiatric diagnosis may be 
related to service.  Thus, as this evidence makes the 
veteran's claim plausible - meritorious on its own or capable 
of substantiation - it is well grounded under 38 U.S.C.A. 
§ 5107(a).  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


ORDER

The veteran's claim of entitlement to service connection for 
an organic mood disorder is well grounded.  The appeal is 
granted to this extent.


REMAND

The Board observes that the RO has made more than one attempt 
to obtain a clearly articulated medical opinion as to whether 
it is at least as likely as not that the veteran's organic 
mood is related to service.  The Board finds that despite the 
RO's efforts, the medical opinions in this regard remain 
confusing and that further clarification from a medical 
professional is needed before a complete appellate review by 
the Board may be undertaken.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file any additional 
pertinent VA medical records not already 
of record.  

2.  The veteran should then be scheduled 
for a VA psychiatric examination (if 
possible by an examiner who has not yet 
examined the veteran), to determine the 
nature, etiology, and severity of any 
current psychiatric disorder, including 
an organic mood disorder.  It is 
imperative that the claims file be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should render 
an opinion as to whether it is at least 
as likely as not that any such 
psychiatric disability is related to 
service or the result of service.  
Specific reference should be made to the 
impact of the inservice post concussion 
syndrome suffered by the veteran, and 
whether this injury resulted in an 
organic mood disorder or some other 
psychiatric disorder.  All tests and 
studies deemed necessary should be 
accomplished.  A detailed rationale for 
all opinions expressed would be helpful 
and is hereby requested.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection for 
an organic mood disorder is warranted.  
If the RO's determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purposes of this remand are to assist the veteran in the 
development of his claim and provide for an adequate medical 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



